THE COURT.
After having given notice of appeal in the superior court from the judgment and from the order denying his motion for a new trial, appellant presented to the trial judge his request for a transcript, but failed to set forth therein the grounds of his appeal. He filed no brief in this court, nor did he make any appearance herein.
For the foregoing reasons, and pursuant to the provisions of section 1253 of the Penal Code, the judgment and the order denying the motion for a new trial are, and each of them is, affirmed.